     Case 3:18-cv-00428-DMS-MDD Document 354 Filed 02/11/19 PageID.5340 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11     Ms. L.; et al.,                                     Case No.: 18cv0428 DMS (MDD)
12                           Petitioners-Plaintiffs,
                                                           ORDER SETTING FURTHER
13     v.                                                  STATUS CONFERENCE
14     U.S Immigration and Customs
       Enforcement (“ICE”); et al.,
15
                         Respondents-Defendants.
16
17
18           A status conference was held on February 8, 2019. After consulting with counsel
19     and being advised of the status of the case, IT IS HEREBY ORDERED:
20     1.    Counsel shall continue to meet and confer on the issue of a central database for future
21     separations of parents and children.
22     2.    Defendants shall provide Plaintiffs with the information requested on pages 10-11
23     of the February 6, 2019 Joint Status Report concerning class members separated from their
24     children after June 26, 2018.
25     3.    On the separated children who remain in ORR custody awaiting placement with a
26     sponsor, Plaintiffs shall provide Defendants with more specific information on the 22
27     children referenced during the hearing. Once that information is provided, Defendants
28

                                                       1
                                                                                  18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 354 Filed 02/11/19 PageID.5341 Page 2 of 3


 1     shall investigate the status of those children and provide an update to Plaintiffs’ counsel
 2     and the Court in the next Joint Status Report.
 3     4.    Defendants shall provide to Plaintiffs the total number of parents who were removed
 4     following separation from their children, as requested on page 13 of the February 6, 2019
 5     Joint Status Report.
 6     5.    Defendants shall provide to Plaintiffs the information requested on page 13 of the
 7     February 6, 2019 Joint Status Report concerning the parents of the 149 children recently
 8     added to Defendants’ list of possible children of potential class members.
 9     6.    The next Joint Status Report shall be filed on or before 3:00 p.m. PST on February
10     20, 2019. In addition to the information identified above, Defendants shall provide an
11     update on the total number of parents who were removed without their children and the
12     149 children who were recently added to the list of separated children in ORR custody.
13     4.    A further status conference shall be held in conjunction with the hearing on the
14     pending motions on February 21, 2019, at 3:00 p.m. The dial-in number for any counsel
15     who wish to listen in only and members of the news media is as follows.
16           1.       Dial the toll free number: 877-411-9748;
17           2.       Enter the Access Code: 6246317 (Participants will be put on hold until the
18                    Court activates the conference call);
19           3.       Enter the Participant Security Code 02210428 and Press # (The security code
20                    will be confirmed);
21           4.       Once the Security Code is confirmed, participants will be prompted to Press
22                    1 to join the conference or Press 2 to re-enter the Security Code.
23     Members of the general public may attend in person. All persons dialing in to the
24     conference are reminded that Civil Local Rule 83.7(c) prohibits any recording of court
25     proceedings.
26     ///
27     ///
28     ///

                                                      2
                                                                                   18cv0428 DMS (MDD)
     Case 3:18-cv-00428-DMS-MDD Document 354 Filed 02/11/19 PageID.5342 Page 3 of 3


 1     4.    Counsel for the Ms. L. Class shall provide notice of this order to counsel for
 2     Plaintiffs in any of the related cases that wish to appear.
 3      Dated: February 11, 2019
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      3
                                                                           18cv0428 DMS (MDD)
